DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Action is responsive to Application 16/617230 filed on 11/26/2019.  Claims 1-20 are currently pending.  Claims 4, 7, 9, 10, 14, 17, 18, and 19 have been amended in a preliminary amendment filed on 11/26/2019.  Claims 1, 11, and 20 are independent claims.

Priority
Applicant's claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 was filed on the mailing date of the application on 11/26/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 105, 118 [Fig. 1]; 800 [Fig. 8].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “230” has been used to designate both memory [0037] and one or more processors [0050].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the user” in the fourth line.  Examiner suggests reciting “[[the]] a user”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “potential viewing contexts” in the sixth line.  Examiner suggests reciting “ viewing contexts”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3 recites “the word” in the second line.  Examiner suggests reciting “[[the]] each word”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “the user’s gaze” in the second line.  Examiner suggests reciting “the  gaze of the user”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “the potential viewing contexts” in the first and second line.  Examiner suggests reciting “the .  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “the user” in the seventh line.  Examiner suggests reciting “[[the]] a user”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “potential viewing contexts” in the eighth line.  Examiner suggests reciting “ viewing contexts”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 recites “the word” in the second line.  Examiner suggests reciting “[[the]] each word”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 recites “the potential viewing contexts” in the first and second line.  Examiner suggests reciting “the  viewing contexts”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "most important" in claims 1, 11, and 20 is a relative term which renders the claim indefinite.  The term "most important" is not defined by the claim, the specification does not provide a Thus, “most important portions” is indefinite.
The respective dependent claims, claims 4-10 and 14-19, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.
The term "passive" in claims 1, 11, and 20 is a relative term which renders the claim indefinite.  The term "passive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, “passive cues” is indefinite.
The respective dependent claims, claims 2-10 and 12-19, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Examiner Note
The positively recited “one or more processors” element of claim 11 has been interpreted as requiring hardware.
The terminology "non-transitory" of claim 20 has been interpreted as excluding signal subject matter, as per the January 26, 2010 Kappos' memo on statutory subject matter eligibility.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, 11, 14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 9,536,437 B1; hereafter “Chen”).

Regarding Claim 1, Chen teaches a method for automatically displaying content in a context based on passive user cues, comprising: identifying, with one or more processors, most important portions of the content; (Chen column 4 lines 27-31, 49-55, 60; column 5 lines 1-7: identifying prominent components in content; column 9 lines 2-3, 32-34: processor)
detecting, with the one or more processors, passive cues of the user; (Chen column 6 lines 36-38: monitor for instruction to enter into skim or normal mode)
determining, with the one or more processors, a viewing context based on the passive cues of the user, (Chen column 2 lines 40-46; column 6 lines 53-57; column 7 lines 9-22: determine to display content in skim or normal mode based on user input)
wherein potential viewing contexts include a first overview context wherein the most important portions of the content are displayed, and a detailed reading context wherein the content is displayed in its entirety; and (Chen column 3 lines 20-34; Figs. 2 and 3: skim mode displays prominent portions 
providing, with the one or more processors, the content for display in the determined viewing context. (Chen column 2 lines 10-15, 40-46; column 3 lines 35-37; column 7 lines 23-40: displaying content in the determined mode, e.g. skim mode or normal mode; Figs. 2, 3, and 6)

Regarding Claim 4, Chen teaches wherein detecting the passive cues of the user comprises detecting a speed at which the user is scrolling through the content. (Chen column 2 lines 35-39; column 6 lines 43-47: describing detecting a scroll speed)

Regarding Claim 9, Chen teaches wherein determining the viewing context comprises: inferring an intent of the user based on the passive cues; and determining the viewing context based on the inferred intent. (Chen column 6 lines 41-47: various types of touches, gestures and so forth may be interpreted as instructions to transition into skim mode. For instance, a touch screen being swiped at a speed that is greater or less than a predetermined speed may indicate that the reader wishes to partially and/or quickly consume electronic book 104 [inferring], and thus may cause electronic reader 108 to be placed into skim mode.)

Regarding Claim 11, Chen teaches a system for automatically displaying content in a context based on passive user cues, comprising: one or more memories; (Chen column 9 lines 6, 34-39, 54-68: memory)
one or more processors in communication with the one or more memories, the one or more processors configured to: (Chen column 9 lines 2-3, 32-34: processor)
identify most important portions of the content; (Chen column 4 lines 27-31, 49-55, 60; column 5 lines 1-7: identifying prominent components in content)
detect passive cues of the user; (Chen column 6 lines 36-38: monitor for instruction to enter into skim or normal mode)
determine a viewing context based on the passive cues of the user, (Chen column 2 lines 40-46; column 6 lines 53-57; column 7 lines 9-22: determine to display content in skim or normal mode based on user input)
wherein potential viewing contexts include a first overview context wherein the most important portions of the content are displayed, and a detailed reading context wherein the content is displayed in its entirety; (Chen column 3 lines 20-34; Figs. 2 and 3: skim mode displays prominent portions and normal mode display content in its entirety—both prominent and non-prominent components may be presented) and 
provide the content for display in the determined viewing context. (Chen column 2 lines 10-15, 40-46; column 3 lines 35-37; column 7 lines 23-40: displaying content in the determined mode, e.g. skim mode or normal mode; Figs. 2, 3, and 6)

Regarding Claim 14, Chen teaches wherein detecting the passive cues of the user comprises detecting a speed at which the user is scrolling through the content. (Chen column 2 lines 35-39; column 6 lines 43-47: describing detecting a scroll speed)

Regarding Claim 18, Chen teaches wherein determining the viewing context comprises: inferring an intent of the user based on the passive cues; and determining the viewing context based on the inferred intent. (Chen column 6 lines 41-47: various types of touches, gestures and so forth may be interpreted as instructions to transition into skim mode. For instance, a touch screen being swiped at 

Regarding Claim 20, Chen teaches a non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of automatically displaying content in a context based on passive user cues, comprising: identifying most important portions of the content; (Chen column 4 lines 27-31, 49-55, 60; column 5 lines 1-7: identifying prominent components in content)
detecting passive cues of the user; (Chen column 6 lines 36-38: monitor for instruction to enter into skim or normal mode)
determining a viewing context based on the passive cues of the user, (Chen column 2 lines 40-46; column 6 lines 53-57; column 7 lines 9-22: determine to display content in skim or normal mode based on user input)
wherein potential viewing contexts include a first overview context wherein the most important portions of the content are displayed, and a detailed reading context wherein the content is displayed in its entirety; (Chen column 3 lines 20-34; Figs. 2 and 3: skim mode displays prominent portions and normal mode display content in its entirety—both prominent and non-prominent components may be presented) and 
providing the content for display in the determined viewing context. (Chen column 2 lines 10-15, 40-46; column 3 lines 35-37; column 7 lines 23-40: displaying content in the determined mode, e.g. skim mode or normal mode; Figs. 2, 3, and 6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Dockhorn et al. (US 10,606,959 B2; hereafter “Dockhorn”).

Regarding Claim 2, Chen teaches that “components identified as prominent at blocks 404-410 may be designated (e.g., labeled) as prominent” [column 6 lines 1-14].  However, Chen may not explicitly teach every aspect of wherein identifying the most important portions of the content comprises: generating a library of words in the content; and assigning an importance value to each word.
Dockhorn teaches wherein identifying the most important portions of the content comprises: 
generating a library of words in the content; (Dockhorn column 4 lines 22-37: the summarization model 116 may be implemented as an abstractive summarization algorithm which builds an internal semantic and
assigning an importance value to each word. (Dockhorn column 6 lines 50-59: for each of the candidate portions 206, the summarization model 116 generates an importance score 208 indicating a relative importance of the respective candidate portion 206 to the document 112)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to identify most important portions by assigning an importance value as taught by Dockhorn for the benefit of displaying content in a viewing context based on user cues of Chen, with a reasonable expectation of success, to enhance accuracy and relevance of the determined key portions which will improve summarization techniques as well as will improve the reading comprehension and efficiency of the reader by providing an outline of the key portions within the document [Dockhorn column 3 lines 5-17].  In addition, references (Chen and Dockhorn) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying most important portions of content. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 3, Chen in view of Dockhorn teaches wherein the importance value is based on at least one of a frequency of appearance of the word or subject matter of the content. (Chen column 4 lines 49-55; column 4 line 67 to column 5 line 2: components or portions of electronic book 104 may be identified as prominent or non-prominent based on their relative frequency, e.g., compared to other components of electronic book; particular words that are used more or less frequently than others (e.g., catch phrases) may also be identified as prominent and/or non-prominent; Dockhorn column 6 lines 64-66: importance scores 208 can be generated based on a frequency of key terms within each respective candidate portion 206) [The motivation of claim 2 is applicable to claim 3 and thereby incorporated]

Regarding Claim 12, Chen teaches that “components identified as prominent at blocks 404-410 may be designated (e.g., labeled) as prominent” [column 6 lines 1-14].  However, Chen may not explicitly teach every aspect of wherein in identifying the most important portions of the content, the one or more processors are further configured to: generate a library of words in the content; and assign an importance value to each word.
Dockhorn teaches wherein in identifying the most important portions of the content, the one or more processors are further configured to: generate a library of words in the content; (Dockhorn column 4 lines 22-37: the summarization model 116 may be implemented as an abstractive summarization algorithm which builds an internal semantic representation of the document 112 [library], and then use natural language generation techniques to create a summary that is closer to what a human might express) and 
assign an importance value to each word. (Dockhorn column 6 lines 50-59: for each of the candidate portions 206, the summarization model 116 generates an importance score 208 indicating a relative importance of the respective candidate portion 206 to the document 112)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to identify most important portions by assigning an importance value as taught by Dockhorn for the benefit of displaying content in a viewing context based on user cues of Chen, with a reasonable expectation of success, to enhance accuracy and relevance of the determined key portions which will improve summarization techniques as well as will improve the reading comprehension and efficiency of the reader by providing an outline of the key portions within the document [Dockhorn column 3 lines 5-17].  In addition, references (Chen and Dockhorn) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying most important 

Regarding Claim 13, Chen in view of Dockhorn teaches wherein the importance value is based on at least one of a frequency of appearance of the word or subject matter of the content. (Chen column 4 lines 49-55; column 4 line 67 to column 5 line 2: components or portions of electronic book 104 may be identified as prominent or non-prominent based on their relative frequency, e.g., compared to other components of electronic book; particular words that are used more or less frequently than others (e.g., catch phrases) may also be identified as prominent and/or non-prominent; Dockhorn column 6 lines 64-66: importance scores 208 can be generated based on a frequency of key terms within each respective candidate portion 206) [The motivation of claim 12 is applicable to claim 13 and thereby incorporated]

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Barletta et al. (US 2007/0168413 A1; hereafter “Barletta”).

Regarding Claim 5, Chen does teach “detecting that a touch screen has been swiped at a speed that is greater or less than a predetermined speed” [column 2 lines 37-39].  However, Chen may not explicitly teach every aspect of further comprising assigning a detailedness score based on the detected speed, wherein determining the viewing context is based at least in part on the detailedness score.
Barletta teaches further comprising assigning a detailedness score based on the detected speed, (Barletta [0086] [0100]-[0104]: each action is associated to a specific "semantic level" [detailedness score], which means the information displayed can be prioritized depending on the respective abstraction level of presentation, e.g. such that the degree of presented details is the higher wherein determining the viewing context is based at least in part on the detailedness score. (Barletta [0063] [0066] [0086] [0110] [0112]: viewing the context is based on coarse-grain leafing, finer-grained scanning, or fine-grained reading)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to assign a level of details based on the detected speed as taught by Barletta for the benefit of displaying content in a viewing context based on user cues of Chen, with a reasonable expectation of success, because Barletta teaches this “enabl[es] an efficient and intuitive way of previewing digital multimedia content” [0022] [0025].  In addition, references (Chen and Barletta) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, viewing mode switching based on user cues. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 6, Chen in view of Barletta teaches further comprising computing a visibility score based on the detailedness score and the identified most important portions. (Barletta [0066] [0110] [0112]: each element on a displayed Web page is weighted for its semantic value, which can be calculated with empirical association to the different typographic parts of the page or can explicitly be added during the editing phase by the authors. Increasing browsing speed reduces the number of elements [visibility] and filters them proportionally to their semantic weight. Ideally, each displayed element is able to change its physical appearance (e.g. dimensions, colors) and its abstraction level of presentation.) [The motivation of claim 5 is applicable to claim 6 and thereby incorporated]

Regarding Claim 15, Chen does teach “detecting that a touch screen has been swiped at a speed that is greater or less than a predetermined speed” [column 2 lines 37-39].  However, Chen may not explicitly teach every aspect of wherein the one or more processors are further configured to assign a 
Barletta teaches wherein the one or more processors are further configured to assign a detailedness score based on the detected speed, (Barletta [0086] [0100]-[0104]: each action is associated to a specific "semantic level" [detailedness score], which means the information displayed can be prioritized depending on the respective abstraction level of presentation, e.g. such that the degree of presented details is the higher the lower the speed of presentation and vice versa) wherein determining the viewing context is based at least in part on the detailedness score. (Barletta [0063] [0066] [0086] [0110] [0112]: viewing the context is based on coarse-grain leafing, finer-grained scanning, or fine-grained reading)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to assign a level of details based on the detected speed as taught by Barletta for the benefit of displaying content in a viewing context based on user cues of Chen, with a reasonable expectation of success, because Barletta teaches this “enabl[es] an efficient and intuitive way of previewing digital multimedia content” [0022] [0025].  In addition, references (Chen and Barletta) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, viewing mode switching based on user cues. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 16, Chen in view of Barletta teaches wherein the one or more processors are further configured to compute a visibility score based on the detailedness score and the identified most important portions. (Barletta [0066] [0110] [0112]: each element on a displayed Web page is weighted for its semantic value, which can be calculated with empirical association to the different typographic parts of the page or can explicitly be added during the editing phase by the authors. 

Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Campbell (US 6,873,314 B1; hereafter “Campbell”).

Regarding Claim 7, Chen teaches “various types of touches, gestures and so forth may be interpreted as instructions to transition into skim mode” [column 6 lines 41-43].  However, Chen may not explicitly teach every aspect of wherein detecting the passive cues of the user comprises detecting a gaze of the user. 
Campbell teaches wherein detecting the passive cues of the user comprises detecting a gaze of the user. (Campbell column 4 lines 36-49; column 5 lines 12-19; column 6 lines 25-31: recognizing a user’s gaze) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to detect a gaze of the user as a passive cue as taught by Campbell for the benefit of displaying content in a viewing context based on user cues of Chen, with a reasonable expectation of success, because Campbell teaches an “advantage is accurate feedback about the user's informational interests and needs” [column 5 line 26 to column 6 line 23].  In addition, references (Chen and Campbell) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, viewing mode switching based on user cues. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 8, Chen in view of Campbell teaches wherein detecting the gaze comprises determining an amount of time during which the user's gaze is focused on the content. (Campbell column 2 lines 17-24: fixation duration, micro-saccades; column 4 lines 44-46, column 5 lines 53-55: measuring gaze duration) [The motivation of claim 7 is applicable to claim 8 and thereby incorporated]

Regarding Claim 17, Chen teaches “various types of touches, gestures and so forth may be interpreted as instructions to transition into skim mode” [column 6 lines 41-43].  However, Chen may not explicitly teach every aspect of wherein detecting the passive cues of the user comprises detecting a gaze of the user.
Campbell teaches wherein detecting the passive cues of the user comprises detecting a gaze of the user. (Campbell column 4 lines 36-49; column 5 lines 12-19; column 6 lines 25-31: recognizing a user’s gaze) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to detect a gaze of the user as a passive cue as taught by Campbell for the benefit of displaying content in a viewing context based on user cues of Chen, with a reasonable expectation of success, because Campbell teaches an “advantage is accurate feedback about the user's informational interests and needs” [column 5 line 26 to column 6 line 23].  In addition, references (Chen and Campbell) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, viewing mode switching based on user cues. This close relation between both of the references highly suggests a reasonable expectation of success.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Allam et al. (US 2004/0139400 A1; hereafter “Allam”).

Claim 10, Chen teaches wherein the potential viewing contexts further include a second overview context, in which the most important portions of the content are displayed in their original form [and remaining portions of the content are displayed with transparency]. (Chen column 3 lines 35-40; column 5 lines 41-50: electronic book 104 may also include "modified" versions 114 [second over context] of some or all prominent components 110; Fig. 3 showing the most important portions in their original form) 
However, Chen may not explicitly teach every aspect of [wherein the potential viewing contexts further include a second overview context, in which the most important portions of the content are displayed in their original form] and remaining portions of the content are displayed with transparency.
Allam teaches [wherein the potential viewing contexts further include a second overview context, in which the most important portions of the content are displayed in their original form] and remaining portions of the content are displayed with transparency. (Allam [0081]: an embodiment of the present invention may employ filtering processes to present in the EIW things that are user defined as desirable, leaving out the remaining content. An example of this may be termed as a "skim mode", where only the heads/subheads and the first lines of paragraphs are presented…filtering process may work in several ways, graying out the unwanted text [transparency], highlighting the desired text or removing the unwanted text altogether from the display area of the EIW)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to display the remaining portions with transparency as taught by Allam for the benefit of displaying content in a viewing context based on user cues of Chen, with a reasonable expectation of success, in order to provide context to a user, thus, enhancing user decision-making.  In addition, references (Chen and Allam) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, viewing and displaying electronic information. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 19, Chen teaches wherein the potential viewing contexts further include a second overview context, in which the most important portions of the content are displayed in their original form [and remaining portions of the content are displayed with transparency]. (Chen column 3 lines 35-40; column 5 lines 41-50: electronic book 104 may also include "modified" versions 114 [second over context] of some or all prominent components 110; Fig. 3 showing the most important portions in their original form)
However, Chen may not explicitly teach every aspect of [wherein the potential viewing contexts further include a second overview context, in which the most important portions of the content are displayed in their original form] and remaining portions of the content are displayed with transparency.
Allam teaches [wherein the potential viewing contexts further include a second overview context, in which the most important portions of the content are displayed in their original form] and remaining portions of the content are displayed with transparency. (Allam [0081]: an embodiment of the present invention may employ filtering processes to present in the EIW things that are user defined as desirable, leaving out the remaining content. An example of this may be termed as a "skim mode", where only the heads/subheads and the first lines of paragraphs are presented…filtering process may work in several ways, graying out the unwanted text [transparency], highlighting the desired text or removing the unwanted text altogether from the display area of the EIW)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to display the remaining portions with transparency as taught by Allam for the benefit of displaying content in a viewing context based on user cues of Chen, with a reasonable expectation of success, in order to provide context to a user, thus, enhancing user decision-making.  In addition, references (Chen and Allam) teach features that are directed to analogous art and they are .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Golovchnisky et al.
US 6,128,634 - calculates a score for each term that reflects the degree to which each term represents the overall content of the document, maps the scores to a variable emphasis attribute of a presentation system and then presents the document in accordance with the mapped scores” [Abstract] – Relevant to claims 2, 3, 12, and 13
Grieve 
US 8,537,180 B1 - “Altering the size of the content by the first zoom factor is effected concurrently with at least part of the scrolling at the first effective scroll rate, and wherein altering the size of the content by the second zoom factor is effected concurrently with at least part of the scrolling at the second effective scroll rate” [column 4 lines 15-20] – Relevant to claims 4-6 and 14-16
Letourneur et al.
US 10,140,957 B1 – Directed to optimizing content consumption [See Fig. 2]
Thirupparangiri et al.
US 9,558,159 B1 – “identifying a reading speed indicative of a rate at which a user desires to read, determining a number of words in a portion of content to present to the user, and determining a base time interval for at least one word of the portion of content based at least in part on the reading speed” [Abstract] – Relevant to claims 6 and 16
Zhang et al.
US 9,405,442 B1 – “the system may learn a pattern of the user to view the list of data at a particular level of detail. Techniques known in the arts of machine learning and artificial intelligence may be used to mathematically process data recorded about usage of the disclosed technology to change how information is presented to the user” [column 17 lines 55-64] – Relevant to claims 9 and 18



US Patent Application Publications
Fan et al.
US 2017/0025096 A1 – “determines whether a speed of the scrolling operation exceeds a threshold value, and then in response to the speed of the scrolling operation exceeding a threshold value, switches the first display mode to a second display mode” [Abstract] – Relevant to independent claims and claims 4 and 14
Gärdenfors et al.
US 2014/0245213 A1 – “the previews may gradually transition from being mostly or wholly transparent and/or blank (when the scrolling speed is above a pre-determined threshold) to being semi or non -transparent and/or filled with associated content (when the scrolling speed slows or is stopped)” [0090] – Relevant to claims 10 and 19
Jin et al.
US 2015/0324080 A1 – “gradually reducing or enlarging the size of the second display area in correspondence to at least one of the scroll speed and direction, gradually increasing or decreasing the transparency of the second display area in correspondence to at least one of the scroll speed and direction” [0089] – Relevant to claims 6, 10, 16, and 19
Lempel et al.
US 2008/0231644 A1 – Directed to Skim reading [see Fig. 3]
Qvarfordt
US 2015/0131850A1 – Directed to classifying user activities and inferring using user gaze [0017] [0018]
Shikolay
US 2014/0292760 A1 – “controller may change at least one of resolution and transparency of a content image displayed in the screen according to the scroll speed in response to the object being the content image” [0041]
Zhang et al.
US 2020/0218412 A1 – “determine a scroll speed of a displayed digital document to determine whether a user is likely reading text, skimming the text to find a particular section of a topic, and/or fast scrolling to find a different topic. In some examples, these different uses can each have a corresponding scroll speed range and/or scroll speed threshold” [0009]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are 

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER E NICHOLS/Examiner, Art Unit 2142                                                                                                                                                                                                        March 12, 2021